                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZTE (USA) INC.,                                  Case No. 18-cv-06185-HSG
                                   8                       Plaintiff,                     ORDER DENYING MOTION TO
                                                                                          SUPPLEMENT RECORD; DENYING
                                   9               v.                                     MOTION TO DISMISS; AND
                                                                                          DENYING MOTION FOR SANCTIONS
                                  10     AGIS SOFTWARE DEVELOPMENT LLC,
                                                                                          Re: Dkt. Nos. 41, 48, 107
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant AGIS Software Development LLC’s (“AGIS

                                  14   Software”) motion to dismiss the Second Amended Complaint (“SAC”) for lack of personal

                                  15   jurisdiction and Defendant’s motion for sanctions. See Dkt. Nos. 41, 48. The Court held a

                                  16   hearing on the motions and took them under submission on June 14, 2019. See Dkt. No. 85.

                                  17   Plaintiff subsequently filed a motion to supplement the record. See Dkt. No. 107. The Court finds

                                  18   this motion appropriate for disposition without oral argument and the matter is deemed submitted.

                                  19   See Civil L.R. 7-1(b).

                                  20          Having carefully considered the parties’ arguments, the Court DENIES Plaintiff’s motion

                                  21   to supplement the record, DENIES WITHOUT PREJUDICE Defendant’s motion to dismiss,

                                  22   and DENIES Defendant’s motion for sanctions.

                                  23     I.   BACKGROUND
                                  24          A.        Procedural History
                                  25          On June 21, 2017, AGIS Software filed a patent infringement action in the Eastern District

                                  26   of Texas against ZTE (USA) Inc., as well as ZTE Corporation and ZTE (TX) Inc. See AGIS

                                  27   Software Dev. LLC v. ZTE Corp., No. 2:17-cv-517 (E.D. Tex. June 21, 2017) (“AGIS I”), ECF No.

                                  28   1. Over AGIS Software’s objections, the Texas court granted the ZTE entities’ motion to dismiss
                                   1   for improper venue and transferred the action to the Northern District of California. See AGIS I,

                                   2   ECF No. 85. In doing so, the district court reasoned that ZTE (USA) did not have a regular and

                                   3   established place of business in the Eastern District of Texas. Id. at 3–7. ZTE (USA) requested

                                   4   that the case be transferred to the Northern District of California, and the district court noted that

                                   5   AGIS Software did not proffer an alternative. Id. at 7. AGIS Software subsequently filed a

                                   6   voluntary dismissal, and the district court dismissed the patent infringement action without

                                   7   prejudice. See id., ECF Nos. 86, 87.

                                   8          On the day of the dismissal, October 9, 2018, Plaintiff filed this declaratory judgment

                                   9   action in the Northern District of California, initially naming three defendants: (1) AGIS

                                  10   Software; (2) AGIS Holdings, Inc. (“AGIS Holdings”); and (3) Advanced Ground Information

                                  11   Systems, Inc. (“AGIS Inc.”). See Dkt. No. 1. Plaintiff later amended the complaint, removing

                                  12   AGIS Holdings and AGIS Inc. as defendants. See Dkt. No. 18. In the operative Second Amended
Northern District of California
 United States District Court




                                  13   Complaint (“SAC”), Plaintiff seeks a declaratory judgment of non-infringement or

                                  14   unenforceability against Defendant AGIS Software as to five patents.1 See Dkt. No. 39.

                                  15          B.    Factual Allegations
                                  16          Plaintiff alleges that Defendant AGIS Software is a wholly-owned subsidiary of AGIS

                                  17   Holdings. See SAC ¶ 3. AGIS Software, for its part, is a Texas limited liability company with its

                                  18   principal place of business in Texas. See id. ¶ 7. Plaintiff alleges that Defendant asserted the

                                  19   same patents-in-suit in other patent infringement actions2; some of these actions were against

                                  20   California-based companies; and as part of these cases, Defendant “conducted meaningful

                                  21   enforcement activities in California,” including traveling to and deposing witnesses there. Id.

                                  22   ¶¶ 8–10.

                                  23          Defendant now moves to dismiss the complaint, contending that notwithstanding

                                  24   Plaintiff’s allegations, the Court lacks personal jurisdiction over AGIS Software. See Dkt. No. 41;

                                  25

                                  26   1
                                         U.S. Patent Nos. 8,213,970; 9,408,055; 9,445,251; 9,467,838; and 9,749,829 (the “patents-in-
                                  27   suit”).
                                       2
                                         See AGIS I; AGIS Software Dev. LLC v. Huawei Device USA Inc. et al., No. 2:17-cv-513 (E.D.
                                  28   Tex.); AGIS Software Dev. LLC v. LG Electronics, Inc., No. 2:17-cv-515 (E.D. Tex.); AGIS
                                       Software Dev. LLC v. Apple Inc., No. 2:17-cv-516 (E.D. Tex.).
                                                                                       2
                                   1   see also SAC ¶ 3. Defendant also seeks monetary sanctions against Plaintiff for filing this action

                                   2   in the Northern District of California without a proper basis for exercising personal jurisdiction.

                                   3   See Dkt. No. 48. In support of its motion to dismiss, Defendant has filed a declaration from

                                   4   Malcolm K. Beyer, Jr., Defendant’s Chief Executive Officer, stating that Mr. Beyer resides in

                                   5   Florida and that AGIS Software:

                                   6      •   is the “sole and exclusive owner” of the patents-in-suit;

                                   7      •   is not registered to do business in California;

                                   8      •   does not have a registered agent for service of process in California;

                                   9      •   does not have “offices, employees, equipment, bank accounts or other assets in

                                  10          California”;

                                  11      •   does not pay taxes in California;

                                  12      •   does not manufacture or sell products in California;
Northern District of California
 United States District Court




                                  13      •   does not solicit or engage in business in California;

                                  14      •   does not recruit employees in California;

                                  15      •   does not own, rent, or lease any property in California;

                                  16      •   has not filed a lawsuit in California; and

                                  17      •   has not retained counsel in California related to enforcing the patents-in-suit.

                                  18   See Dkt. No. 41-1 ¶¶ 4–22.

                                  19          Plaintiff does not dispute these facts. Rather, Plaintiff alleges that the Court should

                                  20   consider contacts that Defendant’s related entities have with California. See Dkt. No. 59 at 8–10.

                                  21   Additionally, after Defendant’s motion to dismiss and motion for sanctions had been heard and

                                  22   taken under submission, Plaintiff filed a motion to supplement the record. See Dkt. No. 107. In it,

                                  23   Plaintiff seeks to add two transcripts, which it states “suggest that AGIS conducted and solicited

                                  24   business in California.” See id. at 3.

                                  25    II.   LEGAL STANDARD
                                  26          Federal Rule of Civil Procedure 12(b)(2) authorizes a defendant to seek dismissal of an

                                  27   action for lack of personal jurisdiction. See Fed. R. Civ. P. 12(b)(2). Federal Circuit law governs

                                  28   the personal jurisdiction analysis in a patent-related action. See Breckenridge Pharm., Inc. v.
                                                                                           3
                                   1   Metabolite Labs., Inc., 444 F.3d 1356, 1361 (Fed. Cir. 2006). In analyzing personal jurisdiction,

                                   2   the Federal Circuit engages in a two-part inquiry: (1) whether the state’s long-arm statute

                                   3   authorizes service of process on the defendant; and (2) whether the exercise of jurisdiction

                                   4   comports with due process. Celgard, LLC v. SK Innovation Co., 792 F.3d 1373, 1377 (Fed. Cir.

                                   5   2015).

                                   6            Where a state, like California, “authorize[s] its courts to exercise jurisdiction over persons

                                   7   on any basis not inconsistent with . . . the Constitution of the United States,” see Walden v. Fiore,

                                   8   571 U.S. 277, 283 (2014), federal courts ask whether the exercise of jurisdiction over a defendant

                                   9   “comports with the limits imposed by federal due process,” Daimler AG v. Bauman, 571 U.S. 117,

                                  10   125 (2014); see also Cal. Civ. Proc. Code § 410.10 (California’s long-arm statute is co-extensive

                                  11   with the federal due process clause). “Due process requires that the defendant have sufficient

                                  12   ‘minimum contacts with [the forum state] such that maintenance of the suit does not offend
Northern District of California
 United States District Court




                                  13   traditional notions of fair play and substantial justice.’” Celgard, 792 F.3d at 1377 (quoting Int’l

                                  14   Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

                                  15            There are two categories of personal jurisdiction a plaintiff can invoke: general and

                                  16   specific. LSI Indus. Inc. v. Hubbell Lighting, Inc., 232 F.3d 1369, 1375 (Fed. Cir. 2000).

                                  17   “General jurisdiction arises when a defendant maintains ‘continuous and systematic’ contacts with

                                  18   the forum state even when the cause of action has no relation to those contacts.” LSI Indus. Inc.,

                                  19   232 F.3d at 1375 (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414–

                                  20   16 (1984)). “Specific jurisdiction ‘arises out of’ or ‘relates to’ the cause of action even if those

                                  21   contacts are ‘isolated and sporadic.’” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462,

                                  22   472–73 (1985)).

                                  23            When a district court’s determination of personal jurisdiction is based on affidavits and

                                  24   other written materials rather than an evidentiary hearing, the plaintiff only bears the burden of

                                  25   making a prima facie showing of jurisdictional facts. Celgard, 792 F.3d at 1378. Under a prima

                                  26   facie standard, the court must resolve all factual disputes, including conflicts in affidavits, in the

                                  27   plaintiff’s favor. Avocent Huntsville Corp. v. Aten Int’l Co., 552 F.3d 1324, 1329 (Fed. Cir.

                                  28   2008).
                                                                                           4
                                   1   III.        ANALYSIS

                                   2          A.      Personal Jurisdiction
                                   3               Plaintiff asserts that the Court has both general and specific jurisdiction over Defendant. 3

                                   4   See SAC ¶ 7. Because Plaintiff relies, at least in part, on the contacts of Defendant’s related

                                   5   entities—particularly AGIS Inc.—for purposes of establishing personal jurisdiction, the Court first

                                   6   addresses Plaintiff’s imputation argument.

                                   7                   i.   Imputation
                                   8               Plaintiff posits that AGIS Software is a sham entity designed to preclude jurisdiction

                                   9   outside the Eastern District of Texas.4 See SAC ¶ 11; see also Dkt. No. 59 at 1, 4–10. As such,

                                  10   Plaintiff argues that the activities of AGIS Inc. “should be attributed” to AGIS Software and that

                                  11   “the two entities should be treated jointly for personal jurisdiction.” See Dkt. No. 59 at 10.

                                  12               The Federal Circuit has cautioned that “the corporate form is not to be lightly cast aside”
Northern District of California
 United States District Court




                                  13   and “the corporate entity should be recognized and upheld, unless specific, unusual circumstances

                                  14   call for an exception.” 3D Sys., Inc. v. Aarotech Labs., Inc., 160 F.3d 1373, 1380 (Fed. Cir. 1998).

                                  15   Nevertheless, the corporate form is not intended to frustrate personal jurisdiction. See In re

                                  16   Microsoft Corp., 630 F.3d 1361, 1364–65 (Fed. Cir. 2011) (collecting cases). Accordingly, “the

                                  17   contacts of a third-party may be imputed to the defendant under either an agency or alter ego

                                  18   theory.” Celgard, 792 F.3d at 1379. Courts have invoked these theories where (1) “there is a

                                  19   unity of interest and ownership such that separate personalities [of the two entities] no longer

                                  20   exist”; and (2) “failure to disregard [their separate identities] would result in fraud or injustice.”

                                  21   See Ranza v. Nike, Inc., 793 F.3d 1059, 1073 (9th Cir. 2015) (quotations omitted).

                                  22
                                       3
                                  23     To the extent Plaintiff suggests that the district court in AGIS I addressed the issue of personal
                                       jurisdiction, the Court is not persuaded. The district court only analyzed venue under 28 U.S.C.
                                  24   § 1400(b), and was careful to acknowledge that its analysis was limited to the specific facts before
                                       it. See AGIS I, ECF. No. 85 at 6, n.5. The Court is similarly unpersuaded that the district court’s
                                  25   personal jurisdiction analysis in Life360, Inc. v. Advanced Ground Information Systems, Inc., No.
                                       5:15-cv-00151-BLF (N.D. Cal.), somehow settles the issue, as AGIS Software was not a party to
                                  26   that suit. The Court thus conducts its own independent analysis.
                                       4
                                         The Court declines Defendant’s invitation to disregard Plaintiff’s imputation argument because
                                  27   Plaintiff raised it in opposition, see Dkt. No. 47 at 2–3. The nature of Defendant and AGIS Inc.’s
                                       relationship directly bears on the question of personal jurisdiction. Cf. Beverly Hills Fan Co. v.
                                  28   Royal Sovereign Corp., 21 F.3d 1558, 1562–63 (Fed. Cir. 1994) (considering declaration
                                       submitted after complaint for purposes of personal jurisdiction analysis).
                                                                                            5
                                   1           The Federal Circuit has also noted that exercising jurisdiction over a subsidiary may also

                                   2   be “fair and reasonable” for purposes of due process where the parent company:

                                   3                   Incorporate[d] a holding company in another state, transfer[red] its
                                                       patents to the holding company, arrange[d] to have those patents
                                   4                   licensed back to itself by virtue of its complete control over the
                                                       holding company, and threaten[ed] its competitors with infringement
                                   5                   without fear of being a declaratory judgment defendant, save perhaps
                                                       in the state of incorporation of the holding company.
                                   6

                                   7   Dainippon Screen Manufacturing Co. v. CFMT, Inc., 142 F.3d 1266, 1267, 1270–71, & n.2 (Fed.

                                   8   Cir. 1998) (analyzing whether asserting personal jurisdiction was “reasonable and fair” after

                                   9   finding a subsidiary had sufficient contacts, on its own, with the forum state). In short, the Federal

                                  10   Circuit suggested in Dainippon that the subsidiary was created specifically to manipulate

                                  11   jurisdiction. Id. at 1271, & n.3 (“[A] patent holding subsidiary . . . cannot fairly be used to

                                  12   insulate patent owners from defending declaratory judgment actions in those fora where its parent
Northern District of California
 United States District Court




                                  13   company operates under the patent and engages in activities sufficient to create personal

                                  14   jurisdiction and declaratory judgment jurisdiction.”); accord Google Inc. v. Rockstar Consortium

                                  15   U.S. LP, No. C 13-5933 CW, 2014 WL 1571807, at *3–4, & n.3 (N.D. Cal. Apr. 17, 2014)

                                  16   (finding evidence supported plaintiff’s allegation that patent-holding subsidiary was alter ego of

                                  17   its parent, and “created . . . solely to dodge jurisdiction”).

                                  18           To support imputation in this case, Plaintiff asserts that (1) the two entities have

                                  19   overlapping officers, employees, and past legal representation,5 Dkt. No. 59-2, Ex. A, ¶ 17, Dkt.

                                  20   No. 59-14, Ex. M at 21, Dkt. No. 30-2, ¶¶ 2–3; (2) Defendant’s CEO once stated in a deposition

                                  21   that Defendant and AGIS Inc. “work closely with one another,” Dkt. No. 59-2, Ex. A, ¶ 8; and

                                  22   (3) AGIS Inc. has a non-exclusive license for the patents-in-suit from Defendant, see Dkt. No. 59-

                                  23   3, Ex. B. Yet these facts, even if true, do not establish that Defendant has no identity separate and

                                  24   apart from AGIS Inc. At best, Plaintiff has established that the entities share a parent-subsidiary

                                  25   relationship, which is “insufficient, on its own, to justify imputing one entity’s contacts with a

                                  26
                                  27   5
                                        The Court notes that some of this alleged “overlap” occurred before Defendant was created. See
                                  28   Dkt. No. 30-2, ¶¶ 2–3; see also Advanced Ground Information Systems, Inc. v. Life360, Inc., No.
                                       9:14-cv-80651-DMM (S.D. Florida), ECF. No. 32 at 2–3.
                                                                                       6
                                   1   forum state to another for the purpose of establishing personal jurisdiction.” See Ranza, 793 F.3d

                                   2   at 1070; compare Google Inc., No. C 13-5933 CW, 2014 WL 1571807, at *3–4 (finding

                                   3   circumstances suggested subsidiary was a sham where, inter alia, all subsidiary employees also

                                   4   work for the parent; all subsidiary officers are also parent board members; and the parent and

                                   5   subsidiary operate out of the same suite).

                                   6          Plaintiff also contends that Defendant’s very creation supports a finding that it was

                                   7   designed to avoid jurisdiction outside Texas. See Dkt. No. 59 at 10.

                                   8              •     Defendant first registered with the Texas Secretary of State on June 1, 2017, see

                                   9                    Dkt. No. 59-13;

                                  10              •     Approximately two weeks later, on June 15, 2017, AGIS Inc. assigned the patents-

                                  11                    in-suit to AGIS Holdings, who in turn assigned them to Defendant, see SAC ¶ 11;

                                  12                    Dkt. No. 59-15, Ex. N; and
Northern District of California
 United States District Court




                                  13              •     The day after the assignments became effective, Defendant filed four patent

                                  14                    infringement actions in Texas. See Section I, n.2, supra.

                                  15   The Court acknowledges that the Federal Circuit’s dicta in Dainippon cautions that patent holding

                                  16   subsidiaries cannot be used to circumvent jurisdiction. See Dainippon, 142 F.3d at 1270–71. Yet

                                  17   the Federal Circuit has not held that the mere assignment of patents to a subsidiary renders that

                                  18   assignee a sham entity. See Dainippon, 142 F.3d at 1267, 1270–71. Although suggestive, the

                                  19   Court does not find that Plaintiff’s allegations establish that Defendant is merely the alter ego of

                                  20   AGIS Inc. or was created solely to circumvent jurisdiction. See Ranza, 793 F.3d at 1073. The

                                  21   Court finds that imputation would be improper on the basis of this record, and thus cabins its

                                  22   subsequent analysis to those allegations specifically against Defendant.6

                                  23              ii.    General Jurisdiction
                                  24          “[A]n assertion of general jurisdiction requires that the defendant have continuous and

                                  25   systematic contacts with the forum state,” although such contacts will still confer jurisdiction

                                  26
                                       6
                                  27     Because the Court finds imputation is improper, the Court does not consider the two transcripts
                                       Plaintiff has attached to its motion to supplement the record. See Dkt. No. 107. Both transcripts
                                  28   relate solely to AGIS Inc. and reflect events that occurred before Defendant was created. Id. The
                                       Court therefore DENIES Plaintiff’s motion to supplement the record.
                                                                                          7
                                   1   “even when the cause of action has no relationship with those contacts.” Avocent, 552 F.3d at

                                   2   1331–32 (quotation omitted). This is a high bar. As the Supreme Court has explained, for

                                   3   purposes of general jurisdiction, such contacts must “render [the entity] essentially at home in the

                                   4   forum State.” Daimler, 571 U.S. at 122.

                                   5             Here, Plaintiff contends that Defendant is subject to the Court’s general jurisdiction based

                                   6   on Defendant’s marketing, promotion, and sales of its “LifeRing and HoundDog applications” in

                                   7   California. See Dkt. No. 59 at 10–11. Plaintiff also asserts that Defendant has an interactive

                                   8   website and mobile applications available in California, and has a “strategic partnership” with

                                   9   Green Hills Software, which is based in Santa Barbara, California. Id. at 11. The Court is

                                  10   skeptical that these contacts would render an entity “essentially at home” in California, but more

                                  11   fundamentally, these alleged contacts relate to AGIS Inc. and not to Defendant. See Dkt. No. 59-

                                  12   7, Ex. F; Dkt. No. 59-9, Ex. H. As Plaintiff acknowledges, Defendant “is a limited liability
Northern District of California
 United States District Court




                                  13   company organized and existing under the laws of the State of Texas, and maintains its principal

                                  14   place of business” in Texas. See SAC ¶ 3. Plaintiff has failed to make a prima facie showing that

                                  15   the Court has general jurisdiction over Defendant.

                                  16                iii.   Specific Jurisdiction
                                  17             When analyzing specific personal jurisdiction, the Federal Circuit considers whether

                                  18   “(1) the defendant purposefully directed its activities at residents of the forum, (2) the claim arises

                                  19   out of or relates to those activities, and (3) assertion of personal jurisdiction is reasonable and

                                  20   fair.” Avocent, 552 F.3d at 1332 (quotations omitted). “The first two factors correspond with the

                                  21   ‘minimum contacts’ prong of the International Shoe analysis, and the third factor corresponds to

                                  22   the ‘fair play and substantial justice’ prong of the analysis.” Id. (quotation omitted). Additionally,

                                  23   in a declaratory judgment action, “the nature of the claim . . . arises out of or relates to the

                                  24   activities of the defendant patentee in enforcing the patent or patents in suit.” Id. Thus, “only

                                  25   enforcement or defense efforts related to the patent rather than the patentee’s own

                                  26   commercialization efforts are to be considered for establishing specific personal jurisdiction.”

                                  27   Autogenomics, Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012, 1020 (Fed. Cir. 2009) (emphasis

                                  28   added).
                                                                                           8
                                   1          Stripped down to those allegations solely related to Defendant and the patents-in-suit,

                                   2   Plaintiff contends that the Court has specific jurisdiction over Defendant because (1) Defendant

                                   3   filed patent infringement suits against California residents in the Eastern District of Texas; and

                                   4   (2) in litigating those actions, Defendant conducted discovery in California, including traveling

                                   5   there for depositions and subpoenaing third-party entities that reside in California. See Dkt. No.

                                   6   59 at 14–22; SAC ¶¶ 8, 10, 12. The Court addresses each in turn.

                                   7          First, Plaintiff explains that Defendant filed patent infringement actions against Apple,

                                   8   Inc., which is incorporated under the laws of California, and against ZTE (TX), Inc., which

                                   9   Plaintiff asserts is a California resident.7 See AGIS Software Development LLC v. Apple, Inc., No.

                                  10   2:17-cv-00516-JRG (E.D. Tex.), ECF No. 1 at ¶ 2 (“Upon information and belief, Defendant

                                  11   Apple is a California corporation having a principal place of business in Cupertino, California.”);

                                  12   AGIS I, ECF No. 1 (Complaint against, inter alia, ZTE (TX), Inc.). Even assuming ZTE (TX),
Northern District of California
 United States District Court




                                  13   Inc. is indeed a resident of California, Defendant filed these two actions in the Eastern District of

                                  14   Texas. Id. Courts have repeatedly found that out-of-state enforcement activities are insufficient to

                                  15   establish personal jurisdiction. See, e.g., Radio Sys. Corp. v. Accession, Inc., 638 F.3d 785, 792

                                  16   (Fed. Cir. 2011) (“[E]nforcement activities taking place outside the forum state do not give rise to

                                  17   personal jurisdiction in the forum.”); AU Optronics Corp. Am. v. Vista Peak Ventures, LLC, No.

                                  18   18-CV-04638-HSG, 2019 WL 690282, at *3 (N.D. Cal. Feb. 19, 2019) (collecting cases); Kyocera

                                  19   Int’l, Inc. v. Semcon IP, Inc., No. 18-cv-1575-CAB-MDD, 2018 WL 5112056, at *3 (S.D. Cal.

                                  20   Oct. 19, 2018) (considering lawsuits outside of California, but against entities with principal

                                  21   places of business in California, “unequivocally tangential and decidedly inadequate to justify the

                                  22   exercise of personal jurisdiction in this case”). Indeed, the Supreme Court has explained that “the

                                  23   ‘minimum contacts’ analysis looks to the defendant’s contacts with the forum State itself, not the

                                  24   defendant’s contacts with persons who reside there.” See Walden, 571 U.S. at 285.

                                  25

                                  26   7
                                         The Court notes that Plaintiff has not provided any support for the suggestion in its opposition
                                  27   that ZTE (TX), Inc. resides in California, other than a cite to the complaint in AGIS I. See Dkt.
                                       No. 59 at 15. The complaint in that case, however, alleges that ZTE (TX) is incorporated under
                                  28   the laws of Texas and has its principal place of business in Texas. See AGIS I, ECF No. 1 at ¶ 3.
                                       Thus, Defendant does not appear to have known ZTE (TX) was a California resident.
                                                                                          9
                                   1           Plaintiff nevertheless suggests that filing an action against a California resident, albeit in

                                   2   another jurisdiction, is tantamount to sending a cease-and-desist letter to an entity in the forum

                                   3   state. See Dkt. No. 59 at 14. Even if the Court were to accept this analogy, Plaintiff’s cases do

                                   4   not hold that such contacts satisfy “traditional notions of fair play and substantial justice” such that

                                   5   personal jurisdiction is warranted. See New World Int’l, Inc. v. Ford Glob. Techs., LLC, 859 F.3d

                                   6   1032, 1038 (Fed. Cir. 2017); Red Wing Shoe Co. v. Hockerson-Halberstadt, Inc., 148 F.3d 1355,

                                   7   1360–61 (Fed. Cir. 1998). To the contrary, the Federal Circuit has explained that:

                                   8
                                                       Principles of fair play and substantial justice afford a patentee
                                   9                   sufficient latitude to inform others of its patent rights without
                                                       subjecting itself to jurisdiction in a foreign forum. A patentee should
                                  10                   not subject itself to personal jurisdiction in a forum solely by
                                                       informing a party who happens to be located there of suspected
                                  11                   infringement. Grounding personal jurisdiction on such contacts alone
                                                       would not comport with principles of fairness.
                                  12
Northern District of California
 United States District Court




                                  13   Red Wing, 148 F.3d at 1360–61.
                                  14           Second, Plaintiff cites to discovery efforts that Defendant conducted as part of these Texas

                                  15   cases: subpoenaing documents from a third-party California corporation, and noticing depositions

                                  16   of witnesses located in California. See, e.g., Dkt. No. 59-20, Ex. S; Dkt. No. 59-21, Ex. T. As an

                                  17   initial matter, Plaintiff does not cite any authority finding such contacts sufficient to establish

                                  18   personal jurisdiction. The Supreme Court has explained that contacts that are “‘random,’

                                  19   ‘fortuitous,’ or ‘attenuated’ . . . or [the result] of the unilateral activity of another party or a third

                                  20   person,” are insufficient for purposes of the minimum contacts analysis. Burger King, 471 U.S. at

                                  21   475 (quotations omitted); accord Red Wing, 148 F.3d at 1359 (Fed. Cir. 1998). The Court finds

                                  22   that Defendant’s discovery efforts are the result of unilateral third-party activity, namely where

                                  23   documents and witnesses that are related to these Eastern District of Texas infringement actions

                                  24   may be located. Cf. Walden, 571 U.S. at 285.

                                  25           Although acknowledging that these contacts may be insufficient on their own to establish

                                  26   specific jurisdiction, see Dkt. No. 59 at 15–16, Plaintiff contends that when viewed collectively,

                                  27   specific jurisdiction is nevertheless proper. The Court is not persuaded. Plaintiff’s two categories

                                  28   of contacts appear to collapse into one: Defendant litigated actions against California-based
                                                                                            10
                                   1   companies. As explained above, the Court finds this ground for personal jurisdiction unavailing.

                                   2   Thus, the Court does not find personal jurisdiction has been established under these circumstances.

                                   3               iv.   Jurisdictional Discovery
                                   4          The Court has broad discretion to permit jurisdictional discovery, which “should ordinarily

                                   5   be granted where pertinent facts bearing on the question of jurisdiction are controverted or where a

                                   6   more satisfactory showing of the facts is necessary.” Butcher’s Union Local No. 498 v. SDC

                                   7   Investment, Inc., 788 F.2d 535, 540 (9th Cir. 1986) (quotation omitted). Nevertheless, the Court

                                   8   may deny jurisdictional discovery if “it is clear that further discovery would not demonstrate facts

                                   9   sufficient to constitute a basis for jurisdiction,” Wells Fargo & Co. v. Wells Fargo Express Co.,

                                  10   556 F.2d 406, 430 n.24 (9th Cir. 1977), or when the request is “based on little more than a hunch

                                  11   that it might yield jurisdictionally relevant facts,” Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th

                                  12   Cir. 2008).
Northern District of California
 United States District Court




                                  13          The Court finds that additional discovery may yield relevant jurisdictional facts. The

                                  14   Court finds that Plaintiff has raised enough of a question regarding whether Defendant is a sham

                                  15   entity such that AGIS Inc.’s contacts with California should be imputed to Defendant for purposes

                                  16   of jurisdiction to warrant further discovery. Accordingly, the Court exercises its discretion and

                                  17   GRANTS Plaintiff’s request to conduct jurisdictional discovery. Because the Court does not

                                  18   intend to indefinitely delay this action, Plaintiff shall have one month to conduct targeted

                                  19   discovery to support personal jurisdiction, consistent with this order. The Court therefore SETS

                                  20   October 14, 2019, as the jurisdictional discovery cut-off.

                                  21          B.     Sanctions
                                  22          In connection with its motion to dismiss, Defendant has also filed a motion for sanctions

                                  23   against Plaintiff for filing this suit in the Northern District of California. See Dkt. No. 48.

                                  24   Sanctions under Federal Rule of Civil Procedure 11 are appropriate when an attorney has certified

                                  25   “claims . . . [not] warranted by existing law or by a nonfrivolous argument for the extension,

                                  26   modification, or reversal of existing law or the establishment of new law.” Fed. R. Civ. P.

                                  27   11(b)(2). Although the Court has concluded as part of this order that Plaintiff has not yet alleged

                                  28   sufficient facts to support personal jurisdiction, the Court notes that personal jurisdiction is a
                                                                                          11
                                   1   highly fact-intensive inquiry. The Court is not persuaded that Plaintiff’s claims are frivolous, and

                                   2   thus DENIES the motion for sanctions.

                                   3   IV.    CONCLUSION
                                   4          Accordingly, the Court DENIES WITHOUT PREJUDICE the motion to dismiss and

                                   5   DENIES the motion for sanctions. The Court also DENIES Plaintiff’s pending motion to

                                   6   supplement the record, but will permit limited jurisdictional discovery. The Court SETS October

                                   7   14, 2019, as the jurisdictional discovery cut-off, and further SETS a case management conference

                                   8   on October 22, 2019, at 2:00 p.m.

                                   9          IT IS SO ORDERED.

                                  10   Dated: 9/12/2019

                                  11                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        12
